Per Curiam,
This bill was filed by the trustee, named in the deed of trust dated October 18, 1890, against the trustee, named in the deed of trust dated April 10, 1877, and others. It so happens that the same corporation is trustee under each of said deeds, but the trusts which it represents are separate and distinct.
The case was heard and disposed of on bill and answer; and it was adjudged “ and decreed that the second prayer of complainant’s bill be granted, and that the money realized from the sale of the Baltimore property be retained and accounted for by the trustee in accordance with the provisions of the deed of trust of October 18, 1890.”
We are satisfied from an examination of the record that the decree was warranted by the facts shown by the pleadings.
There is nothing in the case that requires discussion.
Decree affirmed and appeal dismissed with costs to be paid by the defendants.